IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                   FILED
                                                                  August 19, 2008
                                No. 07-51323
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk




UNITED STATES OF AMERICA,

                                            Plaintiff-Appellee,

v.

LEANDRO CARDENAS LUNA,

                                            Defendant-Appellant.




                 Appeal from the United States District Court
                      for the Western District of Texas
                              No. 2:06-CR-972




Before SMITH, STEWART, and SOUTHWICK, Circuit Judges.
PER CURIAM:*


      Leandro Luna was convicted, following a bench trial on stipulated facts,
of possession with intent to distribute 100 kilograms or more of a mixture or sub-

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-51323

stance containing a detectable amount of marihuana. He argues that the district
court erred in denying his motion to suppress evidence, because the Border Pa-
trol agent who stopped his vehicle lacked reasonable suspicion.
      “A border patrol agent conducting a roving patrol may make a temporary
investigative stop of a vehicle only if the agent is aware of specific articulable
facts, together with rational inferences from those facts, that reasonably warrant
suspicion that the vehicle’s occupant is engaged in criminal activity.” United
States v. Jacquinot, 258 F.3d 423, 427 (5th Cir. 2001). The reasonable suspicion
analysis is a fact-intensive test in which the court takes into account the totality
of the circumstances. Id. The officer must be able to articulate something more
than an “inchoate and unparticularized suspicion or hunch.” United States v.
Neufeld-Neufeld, 338 F.3d 374, 379 (5th Cir. 2003) (internal quotation marks
and citations omitted).
      A Border Patrol agent with several years of experience in the Pecos River
area stopped a pickup truck driven by Luna and towing a boat. The stop oc-
curred as Luna was leaving a boat ramp on the Pecos River about one quarter
of a mile from the border; he had removed the boat from the water shortly before
the stop. According to the agent’s testimony, which the district court found cred-
ible, the Pecos River area is a heavy narcotics smuggling route. A reliable confi-
dential informant had told the agent that an individual fitting Luna’s descrip-
tion was using the river for narcotics trafficking, and the agent was aware of sev-
eral recent seizures of marihuana in the vicinity of the boat ramp.
      The relevant factors and the totality of the circumstances show that the
district court did not err in deciding that the stop of Luna’s vehicle was based on
reasonable suspicion. See United States v. Brignoni-Ponce, 422 U.S. 873, 884-85
(1975); Jacquinot, 258 F.3d at 427. The court determined that, once stopped, Lu-
na gave valid consent for a search of the boat. Luna does not challenge the de-
termination that the marihuana concealed in the boat was found pursuant to a
consensual search or the determinations regarding the legality of the investiga-

                                         2
                                No. 07-51323

tion or the arrest or the admissibility of statements. He has therefore waived
those issues. See United States v. Fagan, 821 F.2d 1002, 1015 n.9 (5th Cir.
1987).
      The judgment is AFFIRMED.




                                      3